NOBLE, J.,
Concurring in part and Dissenting in part.
While I agree with the majority that Nickolas Staples’ conviction for manslaughter must be reversed, I do so for an additional reason, namely, because he cannot be criminally liable under a theory that he had “actual custody” of his girlfriend’s child when the girlfriend was present. I also believe his conviction for criminal abuse is tainted for the same reason.
The majority concludes that the jury instructions in this case were correct to the extent that they allowed the jury to *830conclude that Staples had “actual custody” of the child victim under the criminal-abuse statutes, KRS 508.100-. 120. Liability for criminal abuse arises when a person “permits another person of whom he has actual custody to be abused,” id., which, according to the majority, would allow Staples’ conviction for criminal abuse. This in turn, according to the majority, gives rise to a legal duty (to prevent criminal abuse) sufficient to allow Staples’ conviction for complicity to first-degree manslaughter.14 The majority reads “actual custody” “to apply to persons, such as Staples, who reside with a child in a continuing parent-like role and who assume or share .with the child’s parent a substantial responsibility for such day-to-day necessities as food, shélter, and care of the child.” Ante at 815.
I could not disagree more.
In reaching its conclusion, the majority relies on the General Assembly’s choice of an unusual term — “actual custody” — instead of traditional legal terms, such as “custody,” “legal custody,” or “standing in loco parentis ” to avoid the plain meaning of the phrase and instead arrive at a “technical, legal meaning.” Ante at 816. The majority also relies heavily on the fact that the abuse statutes were passed “at a time when the reporting and prevention of child abuse were prominent national concerns.” Ante at 816. From these, the majority concludes that the General Assembly intended “actual custody” to extend criminal liability beyond persons in “traditional” families to include those living in nontraditional families — even where the person’s relationship with the child is akin to that of a live-in babysitter and the abuse is committed by the child’s parent.
But the majority fails to explain why it must move beyond the plain meaning of the phrase, which it admits is something like “anyone who has ‘in fact’ (actual) the ‘care and control’ (custody) of a child.” Ante at 815. When interpreting statutes, “our goal is to give effect to the intent of the General Assembly.” Maynes v. Commonwealth, 361 S.W.3d 922, 924 (Ky.2012). We are to “derive that intent, if at all possible, from the language the General Assembly chose, either as defined by the General Assembly or as generally understood in the context of the matter under consideration.” Id. And “[ojnly if the statute is ambiguous or otherwise frustrates a plain reading, do we resort to extrinsic aids such as the statute’s legislative history or the canons of construction.” Id. The plain meaning of the phrase “actual custody” is not difficult to discern — it means a person in fact having care and control of a child — and thus there is no need to resort to examining linguistic alternatives not chosen by the General Assembly15 or a sociological history of the time when the statute was passed. It is very possible— indeed, easy for once — to derive the legislative intent from the language used here.
The term “actual custody” is intended to apply to persons who have been given care and control of a child. Obvious examples include teachers, relatives, and babysitters into whose care a child is entrusted while a *831parent is away. Thus, the defendant in Davis v. Commonwealth, 967 S.W.2d 574 (Ky.1998), was properly convicted, because the child had been temporarily left in his care while the mother was absent and he had allowed another child to hit the victim in the face while under his care.
When the parent is present, however, a non-parent like Staples cannot have actual custody. The proof in this case shows that either Staples or the child’s mother, Brittany Garcia, caused the injuries. But if the child’s mother caused the injuries, then she was necessarily present and had assumed the full mantle of custody of the child, along with all concomitant duties and rights, chief amongst which is a constitutionally protected “interest ... in the care, custody, and control of their children.” Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000). In such an instance, the mother’s legal custody — and status as an actual parent — necessarily displaced any temporary custody that Staples might otherwise have had. Staples may have had “actual custody” when he was caring for the child in the mother’s absence, as the defendant in Davis did, but once the mother returned, she took up actual custody of the child.
The majority attempts to dismiss the significance of the mother’s status as legal custodian, claiming that the Penal Code is focused only “on criminal conduct and its consequences.” Ante at 818. This ignores the fact that the legal consequences of a mother’s status as a child’s biological mother and legal custodian do not evaporate in the face of the criminal law. Such consequences persist and control the rights and obligations of people absent a superseding right or obligation. A parent’s right to the care, custody, and control of her child is legally (though maybe not morally) superior to that of a non-parent with no legal tie or claim on the child. Nothing in KRS 508.100 changes that hierarchy.
That Staples had actual custody of the child when she was left in his care during the mother’s absence does not change this when the mother is present. And while Staples could have some delegated right to discipline and care for the child when the mother was present, if she gave him such permission, there is no question that his right was subsidiary and inferior to the mother’s and could be superseded by her at will. Indeed, the flaw in the majority’s understanding of “actual custody,” and its alleged independence from the notion of legal custody, is illustrated by the fact that the source of Staples’ authority over the child is the child’s mother. Without her delegation of authority to him, he had no authority, and thus could not legally control or discipline the child. Thus, Staples’ supposed actual custody of the child is inextricably linked to the mother’s legal status as the child’s biological mother and legal custodian with the power to disallow Staples any authority over the child.
When the mother was present, Staples’ authority was bound by what she permitted him to do with the child, and she had full legal authority to tell him to stop any action he might be taking toward the child. He had no such authority in return. For him to actually have custody of the child, she had to vacate the scene and leave him as the sole or at least highest authority over the child. When she was present, he simply was not the highest authority over the child. She was.
I agree with the majority to the extent that the use of the phrase “actual custody” was intended to expand the scope of liability for criminal abuse beyond a parent to include babysitters, day-care workers, and other situations where (and when) a non-parent is entrusted with full control of the child. But I cannot concur that the phrase *832was meant to capture every person living with the actual parent and child and having substantial child-care responsibilities.
That this leads to an extreme position— especially in light of increasingly common non-traditional living arrangements— should be obvious. The majority’s view of the statute would extend criminal liability — for both abuse and complicity to homicide — to an elderly mother who lives with a daughter and engages in frequent care of the daughter’s child, if the daughter abuses the child. The same could be said for a parent’s sister, or cousin, or an older daughter — if they at any time substantially assist in parenting. And the list doesn’t stop there. What about a mere roommate? Or a boarder who pays rent by providing child care and groceries? Or a live-in nanny who, in many circumstances, might have a closer relationship with the child than its parents? The majority’s reading of the statute does not apply only to live-in boyfriends and girlfriends. Surely the General Assembly did not intend the statute to have such reach. Indeed, we have already said that the “legislature presumably did not intend to extend criminal liability to every person having temporary care or charge of a child.” Davis, 967 S.W.2d at 581. Yet that is arguably exactly what the majority’s reading does, as long as the child care is a “substantial responsibility.”
Of course, the majority adds the qualifier that the defendant must also have “a continuing parent-like role.” But this applies to all the categories listed above. And if the legislature intended “actual custody” to apply only to live-in boy- or girlfriends filling the slot of the other parent, it would have said so. But anyone with enough responsibility for the care of a child could be viewed as having a “parent-like role” in the child’s life and thus would be subject to criminal liability for failing to step between the mother and child. While doing so would be a courageous and morally responsible act, failing to do so should not give rise to criminal liability. And indeed, I don’t think it does under these statutes.
The more troubling aspect of the majority’s reading is that it requires a person in Staples’ position to intercede between the actual parent and her child. There are numerous ways to accomplish that, from physically touching or physically restraining the parent to removing the child from the immediate situation or even from the home to prevent the abuse-all of which are in themselves other criminal acts. If a person were to touch the parent (such as by restraining, pushing, or even hitting), the person has likely committed at least assault in the fourth degree, KRS 508.030, or menacing, KRS 508.050, and possibly second-degree unlawful imprisonment, KRS 509.030. And if the person removes the' child, he has committed at least custodial interference, KRS 509.070, if not kidnapping, KRS 509:040(l)(f). While such a person would likely have a defense, such as protection of others, KRS 503.070, choice of evils, KRS 503.030, or prevention of a crime, KRS 503.100, he could nevertheless be charged with a potentially serious crime and face trial. Thus, if the majority’s reading stands, it requires a person to choose between committing one crime that is covered by a statute only through a tortured reading or a crime that is clearly covered by statute and to which he might have a defense. Both options cannot expose the person to criminal liability. Otherwise, he faces a penalty, one way or the other, solely for another person’s conduct — without being an accomplice or a .facilitator.
The majority buttresses its reading of the statute by pointing out that several other states have read similar statutes to *833extend liability to live-in boyfriends and step-parents. First, such interpretations in other jurisdictions are at best persuasive authority and do not bind this Court.
Second, many of the statutes interpreted by those courts are actually very different from our own. For example, in the case discussed at length by the majority, Hawkins v. State, 910 S.W.2d 176, 178 (Tex.App.1995), the statute premised liability on the defendant having “care, custody, or control” of the child, not “actual custody.” More importantly, the operative phrase— “care, custody, or control” — is specifically defined in Texas law, and it is defined broadly. See Texas Penal Code Ann. § 22.04(d) (“the actor has assumed care, custody, or control if he has by act, words, or course of conduct acted so as to cause a reasonable person to conclude that he has accepted responsibility for protection, food, shelter, and medical care for a child”). Our statute, of course, includes no such broad definition.
Similarly, the statute in Commonwealth v. Brown, 721 A.2d 1105 (Pa.Super.Ct.1998), created liability for a “person supervising the welfare of a child under 18 years of age.” Id. at 1107 (quoting 18 Pa. Cons.Stat. Ann. § 4304). That too is a broader concept than a person having “actual custody.”
And the statute at issue in Leet v. State, 595 So.2d 959 (Fla.Dist.Ct.App.1991), had no requirement of “custody,” “care and control,” “actual custody,” or any similar term. Instead, the question of the defendant’s liability turned on whether he, as a non-parent, could “permit” the child to be abused. Id. at 962. Again, our statute is very different.
And at least one other case cited by the majority found liability under a wholly different theory than simply being a custodian (real, actual, legal, or otherwise). See Commonwealth v. Torres, 442 Mass. 554, 818 N.E.2d 1261, 1272 (2004) (premising liability on principal and “joint venture” theories, the latter of which is very much like our complicity liability, not on a statute giving rise to liability for failing to stop another person from inflicting abuse).
The net effect of the majority opinion is that it criminalizes a person’s respect for a parent’s right to control his or her child without interference from a third party— despite that right having constitutional protection. While child abuse is not included within that protection, the majority’s reading of the statute places the burden of deciding when the line is crossed from control to cruelty and abuse on the third party. That cumbersome legal duty has no footing in the statutory language.
I agree that there is a moral duty to intercede in such a situation, but that does not give rise to a legal duty. Because Staples had no actual custody, he could not have committed criminal abuse under a permitting-abuse theory. Additionally, he did not have a legal duty to prevent such abuse sufficient to give rise to accomplice liability for the child’s death.
To reach this latter conclusion, however, I must also conclude that a legal duty does not arise elsewhere. The majority does not address this because it finds a legal duty in the criminal abuse statutes, but I find that Staples also had no other legal duty.
The question of complicity liability arising from a person’s legal duty to prevent another person’s violence against a child has been addressed in a series of cases from this Court. In the first of these cases, Knox v. Commonwealth, 735 S.W.2d 711 (Ky.1987), the defendant, who was the mother of the child victim, was convicted of complicity to rape for failing to prevent the child’s father from raping the child. The Court held, that a mother had no *834affirmative legal duty to intervene to prevent her daughter’s rape. Id. at 712. The Court noted that it knew of “no higher moral duty than that of preventing such a crime,” but that “a moral duty to take affirmative action is not enough to impose a legal duty to do so.” Id. at 711-12 (citing 1 Wayne R. LaFave & Austin W. Scott, Substantive Criminal Law 284 (1986)) (emphasis added). The Court could not find that such a duty existed in either the criminal statutes or in the common law.
However, the Court reversed Knox with respect to parents in Lane v. Commonwealth, 956 S.W.2d 874, 875-76 (Ky.1997), holding that a mother has a legal duty to make a reasonable attempt to prevent her boyfriend from committing assault against her child. In that case, the mother was prosecuted for assault under a complicity theory (rather than criminal abuse as a principal under a permitting-abuse theory). While five members of the Court agreed that a legal duty existed sufficient to create accomplice liability, no majority could agree as to the source of the duty.
Three justices agreed that the source of the duty was KRS 620.010, the child-abuse reporting statute. The plurality stated that this statute “creates an affirmative duty for the parent of a child to prevent such physical injury which would result in an assault on that child.” Id. at 875. Though the plurality also cited and discussed other statutes — KRS 405.020 (the nurturing statute), and KRS 508.100 et seq. (the criminal abuse statutes) — it declined to find a legal duty from those statutes alone, though they clearly informed the justices’ understanding of the reporting statute.
The other two concurring justices agreed that a parent has a legal duty to prevent harm, but found that it arose from the “special relationship” between a legal custodian and a child. Id. at 877 (Cooper, J., concurring). The concurring justices found that this special relationship (and concomitant legal duty) was found both in the common law and in the nurturing statute and criminal-abuse statutes creating liability for allowing abuse to occur to a child in one’s actual custody. Id. at 881.
Recently, this Court reiterated the core holding of Lane that a parent can be held criminally liable under a legal-duty theory of crime against his or her child.16 Bartley v. Commonwealth, 400 S.W.3d 714, 729 (Ky.2013). Specifically, this Court stated “that even the violent acts of a third person can implicate a parent’s duty under KRS 405.020 to nurture his or her child and that breaches of that duty can, at least in conjunction with other indications that the General Assembly intended criminal sanctions, amount to criminal conduct.” Id. Such liability springs from a legal duty, which in turn springs from the parent-child relationship.
Of course, Appellant was not the child’s father in this case. He was only the mother’s boyfriend, and had no relationship with the child other than living in the same household and caring for her some of the time. Appellant had no other formal or *835legal relationship with the child. Thus, the legal duty of a parent to a child as laid out in Bartley and Lane is not applicable here.
The question, then, is whether a legal duty to prevent harm exists outside the parent-child relationship when the defendant does not have actual custody of the child. The concurring justices in Lane suggested that it does, but again only in limited circumstances, namely, where there is a “special relationship,” such as legal custody. Lane, 956 S.W.2d at 877 (Cooper, J., concurring). Thus, for the concurring justices, liability could extend to a governmental entity having custody of a child. Id.
Staples, however, did not have legal custody or anything approaching a formal or legal relationship of any kind with the child. It would be a great leap to hold that the same legal duty exists for a parent and a person with no legal relationship or kinship to the child, and is not at the time of the crime acting in loco parentis or with some other legal status toward the child. While Lane overruled Knox to the extent that it said a parent has no duty to protect a child, the statement in Knox that “a moral duty to take affirmative action is not enough to impose a legal duty to do so,” Knox, 735 S.W.2d at 711-12 (emphasis added), remains an unwavering tenet of criminal law.
Indeed, as to homicide specifically, this Court recently stated:
The law recognizes that under some circumstances the omission of a duty owed by one individual to another, where such omission results in the death of the one to whom the duty is owing, will make the other chargeable with [homicide]. This rule of law is always based upon the proposition that the duty neglected must be a legal duty, and not a mere moral obligation. It must be a duty imposed by law or contract, and the omission to perform the duty must be the immediate and direct cause of death.
Bartley, 400 S.W.3d at 724 (quoting West v. Commonwealth, 935 S.W.2d 315, 317 (Ky.App.1996)) (alteration in original, emphasis added); see also Wayne R. LaFave, Substantive Criminal Law § 6.2 (2012) (“For criminal liability to be based upon a failure to act it must first be found that there is a duty to act — a legal duty and not simply a moral duty”). For that reason, this Court has usually been careful not to impose a legal duty when one has not been clearly defined by statute or delineated by the common law.
Staples had neither actual custody of the child victim nor a special or other relationship with her that might have given rise to a legal duty to protect her. He therefore cannot be convicted under a complicity theory based on his duty to prevent harm to the child.
Again, I recognize that there would be a clear moral duty to intercede in such a case. That Staples would deserve the most damning moral opprobrium and condemnation had he failed to try to stop the mother is without question. But moral duties do not per se equate to legal duties.
Unlike the Court in Knox, I cannot find a statutory or common law source for a legal duty on Staples, who was not a parent or custodian of the child at the time of the fatal injuries. However morally deplorable his conduct may have been if he failed to prevent the mother from engaging in the conduct that led to her daughter’s death, Staples had no legal duty to prevent such conduct.
Finally, there was little if any evidence, at least as described in the briefs, that Staples was present for any abuse committed by the mother. At best, the evidence showed that he was present in the apart*836ment when the abuse occurred, but he easily could have been in another room and not seen the mother’s conduct. Thus, beyond the legal failings of the majority’s view of Staples’ liability, there appear to-have been substantial evidentiary flaws in that portion of the Commonwealth’s case. Based on the briefs, this appears to have been another ground on which to reverse Staples’ convictions. And given that there was evidence to directly implicate Staples as the actual perpetrator of the abuse, including a jailhouse confession to another inmate that he was rough with the child and hated her because she was not his, there was no valid reason to pursue a complicity charge.
To. reiterate, the Commonwealth’s theory that Staples had actual custody of the child and thus committed criminal abuse by allowing the child’s mother to abuse the child is legally unsupported. Similarly, the Commonwealth’s theory that Staples had a legal duty arising from his actual custody to prevent the child’s mother from killing her and thus was complicit to manslaughter is legally unsound. Because the jury instructions included these theories, the convictions should be reversed.
VENTERS, J., joins.

. Under KRS 502.020, a person is guilty of an offense committed by another person when "he ... [hjaving a legal duty to prevent the commission of the offense, fails to make a proper effort to do so.”


. No doubt, the majority would argue that this plain meaning sounds suspiciously like standing in loco parentis, and thus the choice not to employ the Latin phrase is meaningful and requires us to look beyond plain meaning. But the General Assembly's choice is more readily explained by the requirement that statutes "be written in nontechnical language and in a clear and coherent manner using words with common and everyday meanings.” KRS 446.015.


. Technically, the Court did not address the notion of complicity under a legal-duty theory, and instead addressed direct liability under a legal-duty theory where the criminal act can be an “omission to perform a duty which the law imposes upon [a person] and which he is physically capable of performing.” Bartley v. Commonwealth, 400 S.W.3d 714, 729 (Ky.2013) (quoting KRS 501.030(1)). Still, the concept — criminal liability based on a duty to prevent harm — is the same. The existence of direct or principal liability under KRS 501.030 for failing to perform a legal duty, however, suggests that there is some redundancy in the complicity statute’s also creating liability, albeit accomplice liability, for failing in a legal duty.